The underlying purpose of the statute is to protect the public by precluding from the practice of optometry persons who are not qualified to discharge the duties involved.
Section 4 requires that practitioners shall obtain certificates of registration from the state board of optometry. Then follow four classes of exempted persons under subheadings (a), (b), (c) and (d).
Subsection (a) exempts persons who have heretofore been registered as optometrists in this state, or who were engaged in the practice of optometry in this state before the passage of any statute regulating such practice. Subsection (b) exempts from the necessity of procuring a certificate of registration persons authorized under the laws of this state to practice medicine or surgery. These two exemptions are entirely clear. For convenience, sections (c) and (d) are here set forth, though they are quoted in the opinion.
    "(c) Persons, firms and corporations who sell eye glasses or spectacles in a store, shop or *Page 782 
other permanently established place of business on prescriptions from persons authorized under the laws of this State to practice either optometry or medicine and surgery.
    "(d) Persons, firms and corporations who manufacture or deal in eye glasses or spectacles in a store, shop or other permanently established place of business, and who neither practice nor attempt to practice optometry."
Under (c) persons who sell eye glasses on authorized prescriptions need not qualify as optometrists.
Under (d) persons who manufacture eyeglasses not on prescription, and who do not undertake to practice optometry, need not obtain certificates of registration as optometrists.
The phraseology of exceptions (c) and (d) is not clear. The use of the phrase "firms and corporations" in each of the said subsections is confusing, but I perceive nothing therein indicative of legislative intent to depart, by way of exception, from the basic object of the act to limit the practice of optometry to competent and approved individuals. The sum total of (c) and (d) is that the persons, firms and corporations therein enumerated shall not be required to obtain certificates, because they are not actually engaged in the practice of optometry.
The act precludes all persons not properly registered from practicing optometry. A corporation is a person, and in the nature of things it can not possess the qualifications to practice optometry. A person, individual or corporate, may not do by indirection what he or it is precluded from doing directly.
All of our statutory provisions in respect of professions and occupations are grouped in Chapter 30 of the Code. In the articles regarding pharmacists, embalmers and engineers, special provision is made for the conducting of such occupations or professions by corporations employing persons licensed under the statute to perform the particular services involved. It would seem that if it had been the legislative intent to authorize corporations to practice optometry through the employment of *Page 783 
licensed optometrists, it would have followed the plan employed as to the three professions or occupations enumerated and have made a clear and specific provision therefor.